ORDER

PER CURIAM.
William Van Burén (Movant) appeals the judgment denying his motion for post-conviction relief under Rule 24.0351 without a hearing. Movant contends his guilty plea was involuntary because his plea counsel promised him that he would only serve five years before he was paroled. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Civil Procedure Rule 84.16(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.